Exhibit New Century Equity Holdings Corp. Announces Agreement to Acquire Wilhelmina International, Ltd. DALLAS, Aug. 26/ PRNewswire-FirstCall/ - New Century Equity Holdings Corp. (OTC Bulletin Board: NCEH - News) New Century Equity Holdings Corp. today announced that it has executed a definitive agreement to acquire Wilhelmina International, Ltd. and its affiliated companies, including Wilhelmina Models, Wilhelmina Miami, Wilhelmina Film & TV and Wilhelmina Artist Management. Wilhelmina Models, founded 40 years ago by successful model Wilhelmina Cooper, is today one of the largest and most successful model management companies in the world representing women, men and children through its offices in New York, Los Angeles, and Miami.As an innovator in the industry, Wilhelmina Models became the first fashion company to develop a specific division to exclusively represent premier talent in the worlds of music, sports and entertainment.Today, that division, called Wilhelmina Artist Management, is one of the top in the industry with a roster that includes music superstars Fergie, Natasha Bedingfield, Ciara, Brandy, and many others. In addition, the sports roster has golf teaching legend David Leadbetter and the recently created Wilhelmina 7. Wilhelmina Artist Management helps create, develop, and maintain the brand identity of artists and athletes by securing major fashion campaigns, endorsements, marketing opportunities and tour sponsorships.The Division has secured commercial endorsements, fashion campaigns and sponsorships for its artists with companies such asCandie's shoes, Coca-Cola, Cover Girl, Dessert Beauty, Donna Karan, Hershey's, Hugo Boss, L'Oreal, Mattel,Nautica, Nestle, Nike, and Pizza Hut. At the closing of the transaction, New Century is expected to change its name to “Wilhelmina International, Inc.”Wilhelmina will become New Century’s principal operating business. Under the terms of the merger agreement, New Century will acquire Wilhelmina for consideration of $30 million, consisting of $15 million in cash and $15 million in shares of New Century common stock.The aggregate purchase price is subject to certain adjustments tied to the performance of Wilhelmina’s core modeling business in 2008 and earnout payments tied to the performance of each of Wilhelmina Artist Management and Wilhelmina Miami.The transaction is subject to the approval of New Century shareholders, together with other customary conditions, and is expected to close in the 4th quarter of In connection with the execution of the transaction agreement, Newcastle Partners, L.P., an affiliate of New Century’s Chairman and acting Chief Executive Officer, Mark E. Schwarz, has agreed to provide to the company up to $5 million in additional equity financing on terms commensurate with the valuation of shares to be issued to Wilhelmina’s owners in the transaction.These funds will be used by New Century to complete the transaction.The financing arrangements have been approved separately by an independent committee of New Century’s Board of Directors. Mr.
